Name: 2013/379/EU: Political and Security Committee Decision EU BAM Rafah/1/2013 of 9Ã July 2013 on the appointment of the Head of European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah)
 Type: Decision
 Subject Matter: Asia and Oceania;  EU institutions and European civil service;  European construction;  politics and public safety
 Date Published: 2013-07-16

 16.7.2013 EN Official Journal of the European Union L 193/19 POLITICAL AND SECURITY COMMITTEE DECISION EU BAM RAFAH/1/2013 of 9 July 2013 on the appointment of the Head of European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (2013/379/EU) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Joint Action 2005/889/CFSP of 25 November 2005 on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (1), and in particular Article 10(1) thereof, Whereas: (1) Pursuant to Joint Action 2005/889/CFSP, the Political and Security Committee is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah), including the decision to appoint a Head of Mission. (2) On 23 May 2013, the High Representative of the Union for Foreign Affairs and Security Policy proposed the appointment of Mr Gerhard SCHLAUDRAFF as Head of EU BAM Rafah from 1 July 2013 to 30 June 2014. (3) Council Decision 2013/355/CFSP of 3 July 2013 amending and extending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (2) extended the duration of EU BAM Rafah until 30 June 2014, HAS ADOPTED THIS DECISION: Article 1 Mr Gerhard SCHLAUDRAFF is hereby appointed Head of European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) from 1 July 2013 to 30 June 2014. Article 2 This Decision shall enter into force on the day of its adoption. It shall apply from 1 July 2013. Done at Brussels, 9 July 2013. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 327, 14.12.2005, p. 28. (2) OJ L 185, 4.7.2013, p. 16.